DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is in response to preliminary amendment filed on 11/19/20.  Claims 11-30 are currently pending.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 16 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
changing by the receiver, the reception/communication availability setting made with the artificial intelligence”, which suggests that the reception/communication availability setting made by artificial intelligence may be changed by the receiver, is not described by the specification.  The specification at best discloses “In the settings step (J03), manual setting of the input reception/communication availability information, automatic setting of the input reception/communication availability information, or higher-level automatic setting using artificial intelligence is selected” [paragraph 53], which suggests that the reception/communication availability information may be set manually or automatically, but does not suggest that the reception/communication availability setting made by artificial intelligence may be changed by the receiver as claimed.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 11-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over HANYA et al. (US 2016/0301801 hereinafter “Hanya”) in view of LAWRENSON et al. (US 2019/0058790 hereinafter “Lawrenson”).
(caller) of whether a receiver (callee) [paragraph 18], who is to receive a call, can receive a call (status of callee) before the originator makes the call (status of callee is displayed on caller’s device before a call is completed) [paragraph 24] via a cellular phone network [paragraph 15] or an Internet based service, the method comprising:
inputting, by the receiver, a characteristic information and reception/communication availability information (status information) of the receiver into a server (Server) via the Internet (callee device “inputs” or sends status information to server which includes characteristics of the device such as “phone off” or “low battery” and availability information such as “available to take a call” or “busy on a call”) [paragraphs 18-19];
setting, with the server in a response to inputted characteristic information by the receiver, the reception/communication availability information of the receiver (server “sets” status of callee based on status information received from callee device) [paragraphs 18-19, 24]; 
displaying, with the server, on a screen of a communication device of the originator whether the receiver can receive the call (status of callee is presented on screen of caller’s telephone) [paragraph 24]; and
automatically setting, with the server, the reception/communication availability information using artificial intelligence (status of callee is set automatically by software or sensor of callee device) [paragraphs 19-20].
Hanya does not explicitly teach that the reception/communication availability information is automatically set with regard to a health care information.  In an analogous prior art reference, Lawrenson teaches that reception/communication availability information (state of the callee) [paragraph 89] is automatically set with regard to a health care information (pulse/heart rate/physiological sensor measurement) [paragraphs 90, 96, 40].  Therefore it would have been 
Regarding claim 12, Hanya teaches the availability-based telephonic transmission/reception calling service method as recited in claim 11, further comprising sending, with the server, a notification to the originator via any one of an email, a push notification, and a short message service (SMS) after a period during which the receiver cannot receive the call to talk (SMS may be sent to caller when callee becomes available) [paragraphs 24, 34].
Regarding claim 13, Hanya teaches the availability-based telephonic transmission/reception calling service method as recited in claim 11, further comprising:
determining, with the server, whether the characteristic information and the reception/communication availability information of the receiver have been stored in a memory medium of the server; and
storing, in the memory medium of the server, the characteristic information of the receiver when the characteristic information and the reception/communication availability information of the receiver have not been stored in a memory medium of the server (current status information of callee is “stored” when it is has “not been stored” when callee device sends updated status information in real time or a periodic basis) [paragraphs 22, 29].
Regarding claim 14, Hanya teaches the availability-based telephonic transmission/reception calling service method as recited in claim 11, further comprising reading, by the originator, a contact information (list of contacts) in a memory medium of the communication device of the originator or a contact information to be displayed on the Internet based service, and notifying, with the server, the 
Regarding claim 15, Hanya teaches the availability-based telephonic transmission/reception calling service method as recited in claim 11, further comprising reading, by the originator, a contact information (list of contacts) in a memory medium of the communication device of the originator or a contact information to be displayed on the Internet based service, and displaying, with the server, the reception/communication availability information of the receiver for a specific originator (particular user) on the screen of the communication device of the specific originator (status information of callee may be applicable to a particular user or group of users) [paragraph 21].
Regarding claim 16, Hanya teaches the availability-based telephonic transmission/reception calling service method as recited in claim 11, further comprising changing by the receiver, the reception/communication availability setting made with the artificial intelligence (status of the user may be defined at any time which suggests that an automatic status may be changed manually by the user) [paragraphs 19-20, 28].
Regarding claim 17, Hanya and Kim in combination teaches the availability-based telephonic transmission/reception calling service method as recited in claim 11, further comprising an automatic setting step of transmitting, to the server, reluctance to receive the call via the cellular phone network or the Internet based on one of a health care information from the communication device, the gyro information, and the GPS information of a cellular phone or a wearable device (in the relied upon combination of Hanya and Kim a status could be “driving in bad weather” which would express “reluctance to receive the call”).
Regarding claim 18, Hanya teaches the availability-based telephonic transmission/reception calling service method as recited in claim 11, wherein an ID of an Internet phone is used instead of a telephone number when the originator and the receiver use the Internet phone (Hanya discloses Internet phone” with an “ID of an Internet phone”.
Regarding claim 19, Hanya teaches a computer-implemented availability-based telephonic transmission/reception calling service method of notifying an originator (caller) of whether a receiver (callee) [paragraph 18], who is to receive a call, can receive a call (status of callee) before the originator makes the call (status of callee is displayed on caller’s device before a call is completed) [paragraph 24] via a cellular phone network [paragraph 15] or an Internet based service, the method comprising:
setting, with a server, a reception availability information of the receiver (server “sets” status of callee based on status information received from callee device) [paragraphs 18-19, 24]; and
displaying, with the server, on a screen of a communication device of the originator, one of a reception availability (“available to take a call”) of the receiver to receive the call and a reception unavailability (“busy on a call”) of the receiver to receive the call (status information of callee is displayed on device of caller) [paragraphs 18-19, 24].
Hanya does not explicitly teach that the reception availability information of the receiver is set “with regard to current weather information and traffic information acquired from any one of a GPS information, a gyro information and a health information”.  In an analogous prior art reference, Kim teaches that reception availability information (call availability information) is set with regard to current weather information [column 6, lines 5-8; column 7, lines 25-32] and traffic information (real time traffic information) [column 6, lines 49-60] acquired from any one of a GPS information [column 7, lines 49-60], a gyro information and a health information.  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Hanya to allow the reception/communication availability information to be set with regard to current weather information and traffic information acquired from any one of a GPS information, a gyro information and a health information, as taught by Kim, in order to enhance the system by providing more detailed information regarding availability of the receiver when he/she is driving.
Claims 20-22, recite similar subject matter as claim 1 and are therefore rejected on the same basis.
Regarding claim 23, Hanya teaches the availability-based telephonic transmission/reception calling service method as recited in claim 19, further comprising transmitting, from a wearable device, a characteristic information and a reception/communication availability information of the receiver into the server (Hanya discloses “Device 102 may be or include a cellular telephone, smart phone, tablet computer, laptop computer, network telephone or other device that may communicate over for example wired and/or wireless networks” [paragraph 17] which suggests that the invention is not limited to the device and one of ordinary skill in the art would recognize that a phone may be a “wearable device”).
Regarding claim 24, Hanya teaches the availability-based telephonic transmission/reception calling service method as recited in claim 23, wherein said characteristic information comprises a period during which the receiver cannot or does not want to receive the call (status information of callee may be set for a particular time period) [paragraph 20].
Claim 25 recites similar subject matter as claim 14 and is therefore rejected on the same basis.
Regarding claim 26, Hanya teaches the availability-based telephonic transmission/reception calling service method as recited in claim 19, further comprising transmitting, by the server in a (SMS) that the receiver can receive the call after a period of previously displayed reception/communication unavailability of the receiver ends (SMS may be sent to caller when callee becomes available) [paragraphs 24, 34].
Regarding claim 27, Hanya teaches the availability-based telephonic transmission/reception calling service method as recited in claim 26, wherein transmitting said notification comprises transmitting said notification using one of an email address, a short message service (SMS), and a push notification [paragraphs 24, 34].
Regarding claim 28, Hanya teaches the availability-based telephonic transmission/reception calling service method as recited in claim 19, wherein the communication device comprises any one of a cellular phone (cellular telephone), a smart phone, a wearable device, a tablet, a pad, a computer, and a portable computer [paragraph 17].
Claim 29 recites similar subject matter to claim 19 and is therefore rejected on the same basis.

Claim 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over HANYA et al. (US 2016/0301801 hereinafter “Hanya”) in view of LAWRENSON et al. (US 2019/0058790 hereinafter “Lawrenson”) as applied to claim 19 above, and further in view of Jorash et al. (US 2003/0002642).
The combination of Hanya and Lawrenson teaches wherein setting the reception/communication availability information comprises using artificial intelligence to set the reception/communication availability information based on reading stored receiver's characteristic information (status defined by a user may be read by software on the mobile device) [paragraph 19], but does not explicitly teach that the reception/communication availability information is additionally set by reception/communication availability information that that has been set in the past.  In an analogous prior art reference, Jorasch teaches that reception/communication availability information (status information) is set based on reception/communication availability information that that has been set in (pattern of status learned in the past) [paragraph 115].  Therefore it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Hanya and Lawrenson to allow the reception/communication availability information to be additionally set by reception/communication availability information that that has been set in the past, as taught by Jorasch, in order to enhance the system by allowing the status to also be based on learned patterns of the receiver.

Response to Arguments
Applicant’s arguments with respect to claim(s) 11-15 and 17-30 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's arguments filed 11/19/20 have been fully considered but they are not persuasive.
Regarding claim 16, Applicant argues that Hanya does not teach or suggest “changing by the receiver, the reception/communication availability setting made with the artificial intelligence”.  In response to this argument, the Examiner submits to begin that this limitation is not described by the specification as indicated above.  Furthermore, Hanya discloses “A status information may be or include data such as `available to take a call`, `busy on a call`, `available for text messages only`, `phone off`, `ringer off`, `on-silent`, `on-vibrate`, `please call`, `in a meeting`, `charging battery`, `low battery`, `driving`, `different time zone and relevant time indication`, `driving`, `running`, `watching video (Youtube)`, `taking video movie`, or other status that may be defined for example by a user, or automatic indication made by the software on the mobile device 102, or may be provided for selection by way of for example a menu that may appear on display” [paragraph 19], which suggests that the status of the user may be defined or input at any time which further suggests that a status, whether automatic or manual, may be changed manually by the user.  Hanya therefore teaches “changing by the receiver, the reception/communication availability setting made with the artificial intelligence”.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nam T Huynh whose telephone number is (571)272-5970.  The examiner can normally be reached on 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, George Eng can be reached on 571-272-7495.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NAM T HUYNH/
Primary Examiner, Art Unit 2647